Citation Nr: 0029903	
Decision Date: 11/15/00    Archive Date: 11/22/00

DOCKET NO.  99-15 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  What evaluation is warranted for a rectal disability 
rated noncompensable from February 1998.  

2.  What evaluation is warranted for a vaginal disability 
rated noncompensable from February 1998.  

3.  Entitlement to service connection for an abdominal wall 
hernia.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from February 1994 to 
February 1998.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

REMAND

The Board observes that, during the pendency of this appeal, 
the provisions of 38 U.S.C.A. § 5107, which concern the VA's 
duty to assist a claimant with the development of facts 
pertinent to his or her claim, have been substantially 
revised.  Generally, when the laws or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991). 

The prior provisions of 38 U.S.C.A. § 5107 (West 1991) set 
forth the requirement that the VA assist a claimant with the 
development of facts pertinent to a well-grounded claim for 
benefits, whereas the revised version of this statute 
contains no "well-grounded claim" requirement and instead 
requires more generally that the VA assist a claimant with 
the development of facts pertinent to his or her claim.  Such 
assistance specifically includes providing a medical 
examination "when such examination may substantiate 
entitlement to the benefits sought."  While this revision 
specifies that the person submitting a claim for benefits 
shall have the burden of proof, only in cases where "no 
reasonable possibility exists that such assistance will aid 
in the establishment of entitlement" may the VA decide a 
claim for benefits without providing assistance.  See, Floyd 
D. Spence National Defense Authorization Act for FY 2001, 
Pub. L. No. 106-398, § 1611 (2000) (to be codified at 38 
U.S.C.A. § 5107(a)).  


The Board finds that, as the revised version of 38 U.S.C.A. § 
5107 eliminates the "well-grounded claim" requirement, this 
revision is more favorable to the claimant than the prior 
provisions of 38 U.S.C.A. § 5107 (West 1991) and is therefore 
applicable under Karnas.  

The veteran seeks service connection for an abdominal wall 
hernia, as well as increased evaluations for her service-
connected rectal and vaginal disabilities.  The Board notes 
from the record that the veteran apparently underwent a 
service entrance examination in February 1994.  The service 
records dated in August 1995 indicate that the veteran had 
undergone a physical on February 1, 1994.  In addition, the 
RO has referred to the veteran's service entrance examination 
in its rating decision and in the Statement of the Case.  The 
Board is unable to locate the veteran's service entrance 
examination.  In addition, the RO has referred to inservice 
treatment for an abdominal wall hernia.  However, the Board 
is unable to locate this record in the file.  

Since the service records are apparently incomplete, the 
Board finds that an attempt should be made by the RO to 
locate and associate with the claims file all service medical 
records of the veteran.  

VA has a duty to assist the veteran in the development of 
facts pertinent to her claims.  38 U.S.C.A. § 5107 (West 
1991).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999)(hereinafter, "the Court") has held 
that the duty to assist includes the duty to obtain pertinent 
medical records.  Littke v. Derwinski, 1 Vet. App. 90 (1990); 
Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121 (1991).  Where the record before 
the Board is inadequate to render a fully informed decision, 
a remand to the RO is required in order to fulfill the 
statutory duty to assist.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

In light of the foregoing, the Board finds that further 
development, as specified below, is required.  Accordingly, 
the case is REMANDED to the RO for the following actions:

1.  The veteran should be contacted and 
requested to provide the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated her for any disability 
at issue here.  With any necessary 
authorization, the RO should attempt to 
obtain and associate with the claims 
folder copies of all pertinent treatment 
reports identified by the veteran, which 
are not currently of record.  

In addition, the RO should contact the 
National Personnel Records Center (NPRC) 
in St. Louis, and request that a search 
be made for medical records of the 
veteran.  All records received should be 
associated with the claims folder.  If no 
records are forthcoming, the reasons 
therefore should be specifically noted.  

2.  Then the RO should take any other 
necessary action, including VA 
examinations with opinions, and 
readjudicate the issues on appeal.  



After completion of the requested actions, the RO should 
review the evidence and determine whether the veteran's claim 
may be granted.  If not, the veteran and her representative 
should be provided with an appropriate Supplemental Statement 
of the Case.  After allowing the veteran appropriate time to 
respond, the case should be returned to the Board for further 
appellate review, if otherwise in order.  By this remand, the 
Board intimates no opinion as to the final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


The purpose of this REMAND is to obtain additional evidence. 
No inference should be drawn regarding the final disposition 
of this claim.  




		
	F. JUDGE FLOWERS
	Veterans Law Judge
	Board of Veterans' Appeals



 

